Citation Nr: 0304267	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
weak feet with pes planus.

[The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right eye disability, claimed as due to VA 
treatment in March 1999 and/or June 2000, will be the subject 
of a later Board of Veterans' Appeals (Board) decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1943 to March 1946, and from September 1949 to April 1967.  
This matter comes before the Board on appeal from a January 
2001 rating decision by the Reno, Nevada, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified before a decision review officer at the RO in 
October 2001.

[The Board is undertaking additional development on the issue 
of entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right eye disability, claimed as the result of VA treatment 
in March 1999 and/or June 2000, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 20.903.  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.]


FINDING OF FACT

The veteran's service connected bilateral foot disability is 
manifested by subjective complaints of pain in the arches on 
walking and a moderate pes planus deformity; he walks with an 
antalgic gait on the left; there are no characteristic 
callosities of severe pes planus, no marked deformity, no 
pain on manipulation and use accentuated, and no indications 
of swelling on use.




CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral pes planus is 
not warranted.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.71a, Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is not an issue.  The record includes VA 
treatment and examination reports.  The appellant was 
notified of the applicable laws and regulations.  The rating 
decision and the statement of the case have informed him what 
he needs to establish entitlement to the benefit sought and 
what evidence VA has obtained.  The January 2002 statement of 
the case notified the veteran of the provisions of the VCAA 
and informed him of his and VA's relative responsibilities in 
obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The veteran was granted service connection for pes planus in 
a March 1947 rating decision.  A 10 percent rating was 
assigned for weak feet with pes planus in an August 1967 
rating decision, effective from May 1, 1967.  The 10 percent 
rating has been in effect since that time.

VA treatment records from March 1998 to January 2002 reveal 
complaints of leg, back, and ankle pain.  In February 1999, a 
doctor wrote a note for the veteran to use a wheelchair in 
the airport due to arthritis pain and lumbosacral strain.  
These conditions prevented him from walking extended 
distances.  In January 2001, he reported that his feet were 
cold.  His feet were pale, and had poor capillary refill.  X-
rays showed bilateral hammer toes.  In December 2001, the 
veteran complained that his leg and joint pain was aggravated 
by walking.  He could walk on his toes and heels, and there 
was no sensory loss in the feet.  His gait was normal.

On October 2000 VA orthopedic examination, the examiner noted 
a documented history of complaints of "problems with his 
feet."  In July 1985, the veteran denied wearing any special 
shoes or arch supports due to the cost of such things.  In 
August 1985, the veteran stated that he had to wear "Red 
Wing" shoes with a cushioned arch.  He had treated himself 
with arches in his shoes and medication.  The veteran 
reported that his arches hurt on walking 30 to 40 feet.  His 
ankles also hurt.  He wore a "softer" shoe with inserts and 
utilized a scooter to get around.  He stated that his toes 
turned inward.  On examination, there was no pain on motion 
bilaterally.  There was no limitation by fatigue, weakness, 
or lack of endurance.  No edema, instability, weakness, or 
tenderness was noted in either foot.  Posture in standing, 
squatting, supination, pronation, and rising on toes and 
heels was normal.  There was antalgia of the left foot, and a 
fungal infection of the hallux nail bed.  On the right foot, 
there were no callosities or unusual shoe wear pattern, nor 
were there skin or vascular changes.  X-rays of the left foot 
were normal, while the right foot showed mild degenerative 
changes.  During flare-ups, the examiner estimated that the 
range of motion would be limited approximately 15 percent by 
pain, fatigue, weakness, or lack of endurance.  Both feet 
showed a moderate pes planus deformity.  Painful bilateral 
pes planus was diagnosed.

At an October 2001 hearing before a decision review officer 
at the RO, the veteran stated that his arches were sore when 
walking, and that the feet and ankles swelled.  He had pain 
he described as 10 out of 10.  He used a cane, and wore arch 
supports.  He took morphine for pain.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's bilateral foot disability is rated under Code 
5277, for bilateral weak foot, which is defined in the 
schedule as a symptomatic condition secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness.  Weak foot 
is to be rated according to the severity of the underlying 
condition, with a minimum rating of 10 percent assigned.  
38 C.F.R. § 4.71a.  Here, the underlying condition is pes 
planus, which is rated under Code 5276.  

Code 5276 provides that pronounced bilateral pes planus, with 
marked pronation, extreme tenderness of the plantar surfaces, 
marked inward displacement and severe spasm of the Achilles 
tendon on manipulation, not improved by orthopedic shoes or 
appliances, is rated 50 percent.  Severe bilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities, is rated 30 percent disabling.  
Moderate pes planus, either bilateral or unilateral, is 
characterized by a weight bearing line over or medial to the 
great toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet; it warrants a 10 percent 
rating.  Mild pes planus, with symptoms relieved by built up 
shoes or arch supports, is noncompensable.  38 C.F.R. 
§ 4.71a.

The veteran's pes planus does not merit the next higher, 30 
percent rating.  VA treatment records reveal almost no 
complaints of foot problems.  The sole occurrence was in 
December 2001, when the veteran reported that his feet were 
cold, and disturbed circulation was noted.  There are 
numerous complaints of leg pain and joint problems unrelated 
to his pes planus and weak foot; these symptoms are not 
considered in the rating here.  The October 2000 VA 
examination found only a moderate pes planus deformity; there 
was no evidence of marked deformity, pain on manipulation and 
use accentuated, indication of swelling on use, or the 
characteristic callosities which would warrant a 
characterization as severe (and a 30 percent rating).  
Further, even on flare up of symptoms, the doctor estimated 
the additional level of disability would only be 15 percent.  
Therefore, the Board finds that the veteran's bilateral weak 
foot with pes planus is no more than moderate in severity.

The veteran urges that a 10 percent rating be assigned for 
each foot.  However, the Schedule specifically provides that 
a 10 percent rating is to be assigned for moderate pes planus 
regardless of whether the disorder is bilateral or 
unilateral.


ORDER

A rating in excess of 10 percent for bilateral weak foot with 
pes planus is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

